Case 1:18-cv-01528-CMA-MEH Document 98 Filed 07/29/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 18-cv-01528-CMA-MEH

  RUSS PETRIE,

         Plaintiff,

  v.

  GOSMITH, INC.,

         Defendant.


                                            ORDER


         This matter is before the Court on Defendant’s Motion to Set Aside Order

  Granting Plaintiff’s Motion to Reopen Case. (Doc. # 90). The Motion is granted for the

  following reasons.

                                   I.      BACKGROUND

         This case arises under the Telephone Consumer Protection Act (TCPA).

  Defendant GoSmith, Inc. was an online home improvement marketplace for consumers

  and service professionals. (Doc. # 27, p. 3). Plaintiff Russ Petrie is a residential

  contractor and owner of RG Remodeling. (Doc. # 38, p. 1). Plaintiff claims that

  Defendant sent hundreds of calls and text messages to his cell phone, in violation of the

  TCPA. (Doc. # 1).

         In September 2018, Defendant moved to compel arbitration pursuant to its Terms

  of Use. (Doc. # 27). Defendant claimed that, as a registered user of the Defendant’s

                                                1
Case 1:18-cv-01528-CMA-MEH Document 98 Filed 07/29/21 USDC Colorado Page 2 of 4




  services, Plaintiff had agreed to Defendant’s Terms of Use, including an agreement to

  arbitrate “any dispute or claim between you and [Defendant].” (Doc. # 27-3, p. 2).

  Plaintiff countered that he had never agreed to the Terms of Use, and that he therefore

  could not be compelled to arbitrate his claims. (Doc. # 28). This Court agreed with

  Defendant. (Doc. # 64). On January 31, 2019, this Court granted Defendant’s motion to

  compel arbitration, and the Court administratively closed the case. (Doc. # 64). Plaintiff

  filed two Motions for Reconsideration, (Doc. ## 65, 69), and this Court denied both

  requests. (Doc. ## 68, 76).

         In September of 2020, Plaintiff moved to reopen the case. (Doc. # 83). Plaintiff

  represented to the Court that Defendant had failed to pay its arbitration fees and had

  thus prevented the arbitration from moving forward. (Doc. # 83, p. 3). Plaintiff argued

  that, due to Defendant’s failure to pay the fee, he “would have no recourse in pursuing

  his claims” unless he was allowed to reopen this case and litigated in federal court.

  (Doc. # 83, p. 4). When Defendant failed to respond to the Motion to Reopen, this Court

  granted the motion and reopened the case. (Doc. # 84).

         Defendant now asks the Court to set aside its order reopening the case and

  order the parties back to arbitration. (Doc. # 90). Defendant argues that, “owing to a

  series of exceptional events, including GoSmith’s operational closure which resulted in

  an unmonitored email address, AAA having an incorrect mailing address on file, and

  GoSmith obtaining new counsel while the case was administratively closed,” it never

  received notice of the arbitration. (Doc. # 90, p. 1). Therefore, Defendant argues, it was

  not aware that it needed to pay an arbitration fee.


                                               2
Case 1:18-cv-01528-CMA-MEH Document 98 Filed 07/29/21 USDC Colorado Page 3 of 4




         Plaintiff argues, essentially, that Defendant is lying. (Doc. # 92). Plaintiff claims

  that, despite its claims to the contrary, Defendant did receive notice of Plaintiff’s

  arbitration demand, and that AAA – the arbitration provider – provided ample notice to

  Defendants that their arbitration fee was due. (Doc. # 92).

                                     II.      ANALYSIS

         Under F.R.C.P. 60(b), “[o]n motion and just terms, the court may relieve a party

  or its legal representative from a final judgement, order, or proceeding” for a number of

  reasons, including “mistake, inadvertence, surprise, or excusable neglect,” or for “any

  other reason that justifies relief.” “Relief under Rule 60(b) is extraordinary and may only

  be granted in exceptional circumstances.” Bud Brooks Trucking, Inc. v. Bill Hodges

  Trucking Co., 909 F.2d 1437, 1440 (10th Cir. 1990). However, Rule 60(b) gives the

  court a “grand reservoir of equitable power to do justice in a particular case.” Pierce v.

  Cook & Co., 518 F.2d 720, 722 (10th Cir. 1975) (internal quotations omitted).

         The Court finds that exceptional circumstances justify Rule 60(b) relief in this

  case. First, having reviewed the parties’ briefs and exhibits, the Court finds that those

  documents support Defendant’s position that its failure to pay the arbitration fee was a

  mere mistake or inadvertence. Defendant has demonstrated, and Plaintiff does not

  dispute, that there was a rare and unexpected confluence of events – including

  Defendant’s company closing around the same time that its lawyers changed firms –

  that are unlikely to be repeated. Therefore, the Court concludes that Defendant’s failure

  to pay the required arbitration fee amounts to excusable neglect, and that relief under

  Rule 60(b) is justified.


                                                3
Case 1:18-cv-01528-CMA-MEH Document 98 Filed 07/29/21 USDC Colorado Page 4 of 4




         Next, the Court finds that relief is warranted because the basis for Plaintiff’s

  Motion to Reopen is no longer present. In Plaintiff’s Motion to Reopen, Plaintiff

  represented to the Court that he feared having “no recourse in pursuing his claims.”

  (Doc. # 83, p. 4). That fear is no longer justified: Defendant has demonstrated that it is

  ready and willing to participate in arbitration of Plaintiff’s claims.

         Finally, the Court finds that relief is justified by the strong federal policy favoring

  arbitration. Federal courts have long recognized that arbitration is a fair and efficient

  means for resolving disputes, and federal policy favors arbitration. Moses H. Cone

  Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). In light of this policy,

  the Court finds no reason to proceed to litigation when both parties have demonstrated

  their willingness to resolve this dispute through arbitration. (See, e.g. Doc. # 83, p. 4

  (invoking Plaintiff’s “contractual right to arbitrate his claims against Defendant.”)).

                                   III.       CONCLUSION

         For the foregoing reasons, Defendant’s Motion to Set Aside Order Granting

  Plaintiff’s Motion to Reopen Case (Doc. # 90) is GRANTED and the parties are

  ORDERED to participate in arbitration as directed in the Court’s January 31, 2019 order

  (Doc. # 64). The Court FURTHER ORDERS that this case shall be administratively

  closed pending the outcome of the arbitration.


         DATED: July 29, 2021                         BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge


                                                  4
